612 N.W.2d 824 (2000)
240 Mich. App. 235
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Delvert FREEMAN, Defendant-Appellant.
Docket No. 215821.
Court of Appeals of Michigan.
Submitted February 2, 2000, at Grand Rapids.
Decided March 17, 2000, 9:05 a.m.
Released for Publication June 2, 2000.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, Susan K. Mladenoff, Prosecuting Attorney, and Jennifer Kay Clark, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Gail Rodwan), for the defendant on appeal.
Before: FITZGERALD, P.J., and SAAD and WHITBECK, JJ.
PER CURIAM.
Following a jury trial, defendant was convicted of resisting and obstructing a police officer, M.C.L. § 750.479; MSA 28.747, and was sentenced as an habitual offender, fourth offense, M.C.L. § 769.12; MSA 28.1084, to one to fifteen years' imprisonment. He appeals as of right. We affirm.
Defendant resisted arrest when officers attempted to enforce a personal protection *825 order. Police officers were dispatched to "1419 Capital Avenue, #32" for a "domestic dispute." Defendant and Dawn Freeman met the officers at the door, as defendant was leaving with a bag of clothing and arguing with Dawn Freeman. After Dawn Freeman told the officers that defendant was subject to a personal protection order, and after they verified the order, the officers attempted to take defendant into custody. Defendant resisted and struggled while the officers attempted to handcuff him. He eventually freed himself and fled.
Defendant claims that the evidence was insufficient to support his conviction of resisting a police officer because the prosecutor failed to prove a legal arrest beyond a reasonable doubt. People v. Little, 434 Mich. 752, 755, n. 5, 456 N.W.2d 237 (1990); People v. Julkowski, 124 Mich.App. 379, 383, 335 N.W.2d 47 (1983). We disagree.
An arrest is legal if an officer has reasonable cause to believe that a crime was committed by the defendant. "Reasonable cause" means having enough information to lead an ordinarily careful person to believe that the defendant committed a crime. CJI2d 13.5(4). Viewed in a light most favorable to the prosecution, the evidence was sufficient to enable a rational trier of fact to conclude beyond a reasonable doubt that, before his arrest, defendant was duly advised of the personal protection order and that this information was entered into the law enforcement information network (LEIN) in accordance with M.C.L. § 600.2950(22); MSA 27A.2950(22). Therefore, the arresting officer's reliance on the LEIN information provided reasonable cause to believe that defendant had notice of the personal protection order and had violated its provisions, thereby subjecting him to immediate arrest. MCL 600.2950(21) and (22); MSA 27A.2950(21) and (22); People v. Truong (After Remand,) 218 Mich.App. 325, 337, 553 N.W.2d 692 (1996); People v. Dalton, 155 Mich.App. 591, 598, 400 N.W.2d 689 (1986).
Defendant also claims that the trial court abused its discretion in denying his motion for a mistrial, in which defendant alleged that the prosecutor impermissibly shifted the burden of proof to defendant by requiring him to prove that the personal protection order was not valid or that his arrest was not legal. We disagree. The prosecutor's remarks were responsive to defense counsel's cross-examination of Officer Doug Graham and defense counsel's remarks during closing argument. Viewed in context, they did not have the effect of impermissibly shifting the burden of proof to defendant. People v. Fields, 450 Mich. 94, 111, n. 21, 115, 538 N.W.2d 356 (1995); People v. Kennebrew, 220 Mich.App. 601, 608, 560 N.W.2d 354 (1996); People v. Lawton, 196 Mich.App. 341, 353, 492 N.W.2d 810 (1992). Accordingly, the trial court did not abuse its discretion in denying defendant's motion for a mistrial. People v. Griffin, 235 Mich.App. 27, 36, 597 N.W.2d 176 (1999); People v. Haywood, 209 Mich.App. 217, 228, 530 N.W.2d 497 (1995).
Affirmed.[1]
NOTES
[1]  Although the personal protection order itself is not at issue in this case, we express our concern raised by the facts of this case. This case illustrates the need to draft such orders carefully in order to avoid inconsistencies and confusion. Here, for example, the complainant's residence is listed in the body of the order as 38 N. Riviera Drive. The caption of the order, however, states that the complainant can be reached at 1419 Capital Avenue, #32. The complainant was at defendant's address at 1419 Capital Avenue, #32, when defendant was arrested for violating the order. Surely, a defendant must question the wisdom of an order that makes it a violation of a court order to be in his own home, particularly when the complainant has a separate residence and makes the complaint to the police while at the defendant's residence. This would appear to allow personal protection orders to be used as a sword rather than a shield, contrary to the intent of the legislation that was quite properly designed and intended to protect spouses and others from predators. When personal protection orders are allowed to be misused because of careless wording or otherwise, then the law is correspondingly undermined because it loses the respect of citizens that is important to the effective operation of our justice system.